DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1, 8, and 16 in the reply filed on 02/01/2021 is acknowledged.
Claims 1-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Lee et al., US 2011/0272739 taken with Tsai et al., US 2014/0264575 and  Jeong et al., US 9,263,521 discloses all limitations of claim 1 except for that “the single continuous material comprising SiP:C:As; forming a second source/drain region in the second recess, the second source/drain region comprising the single continuous material, wherein the single continuous material of the second source/drain region merges with the single continuous material of the source/drain region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 8, Huang et al., US 2014/0239354 taken with Feng et al., US 2016/0190251 and Yu et al., US 9,570,586 discloses all limitations of claim 8 except for that “the source/drain material is in contact with a horizontal surface of the fin, a vertical surface of the gate seal spacer, the gate spacer, and the LDD region.”  Therefore, the claimed method differs from prior 
In re Claim 16, Wang et al., US 2013/0011984 taken with Cheng et al., US 2014/0134818 and Yu et al., US 9,570,586 discloses all limitations of claim 16 except for that “the SiP doped with arsenic and carbon further contacts a vertical sidewall of the dummy dielectric layer, a vertical sidewall and a horizontal surface of the gate seal spacer, and a sidewall of the gate spacer; replacing at least a portion of the dummy gate structure with a gate over the semiconductor fin adjacent the source/drain region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893